       Case 5:20-cv-00680-BLF Document 39 Filed 08/17/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     REGINALD WHITLEY,                                        Case No. 5:20-cv-00680-BLF (PR)
12
                                               Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                        MOTION TO CHANGE TIME TO FILE
                     v.                                   REPLY IN SUPPORT OF
14                                                        DEFENDANT’S SUMMARY-
                                                          JUDGMENT MOTION
15   R. JAVATE,
16                                          Defendant.
17

18           Dr. Javate moved to change the time, by 30 days, to file a reply in support of her summary-

19   judgment motion. Having read and considered Dr. Javate’s motion to change time and the

20   declaration of Dr. Javate’s counsel supporting the motion, and for good cause appearing, Dr.

21   Javate’s motion is GRANTED. Dr. Javate may file and serve a reply on or before September 17,

22   2021.

23           IT IS SO ORDERED.

24           Dated: ___August 17, 2021____                       ________________________________
                                                                 ______________________________
                                                                 The Honorable Beth Labson Freeman
25                                                               United States District Court Judge
26

27

28
                                                          1
                            Order Granting Mot. to Change Time to File Reply in Supp. of Def.’s Mot. Summ. J. (5:20-
                                                                                                cv-00680-BLF (PR))
